PROVOSTY, J.
An ordinance of the police jury of Natchitoches provides:
“That it shall be unlawful to have or hold what are commonly known as ‘collations,’ and that any person or persons who shall give or hold what is commonly known as a ‘collation,’ and all persons at or participating at such collations, shall be guilty of a misdemeanor, etc.”
This ordinance was held by the lower court to be void, and the indictment against defendant under it was quashed, and the state has appealed.
Police juries have only such powers as are expressly delegated to them by statute. Looking over the list of these powers, we find none to which the right to enact this ordinance could possibly be referred. The only one which could be invoked with any semblance of plausibility as conferring the power would be that “to regulate the police of taverns and houses of public entertainment.” Perhaps the word “collation,” as used in the ordinance, has a local meaning approximately synonymous with “house of public entertainment;” but, if so, the court is not advised of the fact, and, in the absence of such information, must take the word in its ordinary meaning in which it describes “a luncheon,”- “a devout work,” etc.; things which clearly do not come within the cognizance of the police jury.
Judgment affirmed.